Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 21 January 1811
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



No 1
my Dear Daughter
Quincy Jan’ry. 21 1811

The season was so far advanced, and several vessels had arrived from the North without Letters, that I had given up the Idea of hearing again from you, untill Spring—your Letter was therefore doubly acceptable to me. I wrote to you a few days previous to the receipt of your Letter of 23d of october, and Sent it on, to Newyork to go by our Special Minister to Denmark— Altho I regret that you are destined to remain in a climate so harsh, and so dismall as I should esteem it, for to me the genial influence of the Sun is so necessary, both, to my health and Spirits; that I deplore his absence, if only hidden from me for a few days; and I feel anxious not only for your health but for that of my son; who is as Sincere a Lover of the great Luminary as I am. when I was in England, I used frequently to Boast to  mr Brand Hollis of, our fine clear skye, and bright Sun Shine, over his foggy Island. he replied to me, that he should not like to be dazzeld with so much blew and Gold. every Country is, and ought to be dear to the Natives of it, and I dare Say the Russian prizes his, as much as the Good Lady did her barren Rock of Gibralter.—who after visiting England, and Seeing the fertility of its Soil, and tasteing the various Luxeries which it offers, was questioned how She liked the Country? replied very well, but it was nothing at all to Gib—
Scott in his Lay of the last Minstrel, has a fine passage in print, after having recited with great Skill the wars between the Borderes and the Southerns, he is asked, “why he, who touched the harp so well
“Should thus, with ill-rewarded toil,
wander a poor and thankless Soil?
when the more generous Southern land
would well requite his skilful hand.”
To which with great feeling and warmth he replies,
“Breathes there the Man with Soul so dead,
Who never to himself hath Said,
This is my own, my native land!
Whose heart hath never within him burned,
As home his footsteps he hath turned
From wandering on a foreign Strand!
If such there breathe, go, mark him well;
For him no Minstrel raptures swell;
High though his titles, proud his Name,
Boundless his wealth as wish can claim
Despite those titles power and pelf;
The wretch, concentered all in self,
Living shall forfeit fair renown,
And doubly dying, shall go down
To the vile dust, from whence he sprang,
Unwept, unhonoured, and unsung.”
The sentiments are so just & so happily exprest, that I could not refrain from transcribing the whole of it.
The Country and climate where you now reside will still more endear to you, even your adopted Country, and you must reflect with pleasure upon the benifit mr Adams is obtaining for it, in a commercial and I have no doubt, in a political view, also as time will show.
I respect the Emperor Alexander for his possessing a mind Superiour to exterior Show and Splendor, that he knows how to appreciate merrit, and honour integrity, ungilt and unvarnished—I am well satisfied that our Country would derive much greater advantages from a more liberal appointments to their Foreign Ministers. I know by Experience that they are Subjected to many mortifications of which their Country know not of. If mr Adams has perseverence, and fortitude, sufficient to bear him through the period you mention, I trust you will do all in your power to Soften the rigor of it, & make it as agreable as circumstances will admit. The Subject which preys upon your mind, and which You have repeatedly mentiond, is surely no fault of yours. It was well known to mr Adams before he was connected with you and can never, be a complaint against you. nor was you ever reminded of it by any of his connections, nor can it, by any means lessen your influence with him. his honour and his Reputation, must be as dear to you, as tho you had possessd ever So large a fortune, and I should esteem it a misfortune for You to have carried him a fortune, unless he had possesst Sufficient to have balenced it— believe me my dear, altho you might have felt more independent, you would not have been happier—
I think you are intirely mistaken with respect to your opinion of the professorship, and you must permit me to rejoice, that you did not Succeed. if as you say, you endeavourd to influence him against accepting it. politicks had very little influence in determining that point it was not that, which raised the Scorn of the junto against him. opposition to the Boston Bank was one of the first of his political offences. the part he took in the Senate of the United States, and the Report in Smiths case in which Col Burr was implacated, was the second. a greater Still was his meeting the Cacus in favour of the Election of mr Madison. the opposition which he made to the encroachment of Great Britain, and her unjust claims upon his country together with voteing for the Embargo; and more than all the rest, the talents which he discoverd when ever he was calld to act, or Speak raised a spirit of envy and of Jealousy. the party knew that he was not a Man to be bought, or bribed, to be terrified, or dismayed—how then must he be assaultd by lies, by calumny, by crushing him if possible—
The professorship will never again be fill’d with equal tallents, and I am not alone in this opinion. I consider Mr Adams Lectures as one of the most durable monuments of his literary fame, and reputation. that they have, and will continue to benifit the Youth of our Country, beyond the present period, I will venture to affirm—For the honour of the Family, I would not exchange those Lectures for as many diamonds. they would only reflect an outward Lusture, but these will endure and Shine brighter, and reflect greater Lusture upon his name in years yet unborn. my only regret is, that he was obliged to relinquish the object, before he had compleated his plan, and to publish without a revision
you will not complain that I do not write often enough to you; your Friends at Washington keep you informed from that quarter, and can give you more news of the fashionable world from which I have long since retired.—
I request you to present me kindly to your Sister, and to William Smith mr Grey and my little Grandson who I hope to live to See, return to their Native land again.
I am my dear Daughter / Your affectionate Mother Abigail Adams
I suppose I should not be forgiven if I did not Say the Boys were well and both dinned with me to day as usual on Sundays—